Citation Nr: 1518589	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  11-30 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to December 1962.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran requested a hearing before a Veterans Law Judge in Washington, DC.  A January 2015 letter informed him that his hearing was scheduled for March 2015.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).  

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.


FINDING OF FACT

The preponderance of the evidence weighs against associating the Veteran's current diagnosed mental health disorder with an incident of his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board applies statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").	

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

A November 2009 letter notified the Veteran of the elements of service connection and that he needed to provide, or request VA to obtain, medical or lay evidence.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), overruled in part sub. nom. Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).  This letter also notified the Veteran of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim and informed the Veteran how VA rates a disability and determines an effective date.  The duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims.  The Veteran is in receipt of benefits from the Social Security Association (SSA).  In February 2007, SSA reported that they were unable to locate the Veteran's folder.  In December 2011, SSA reported that the Veteran's medical records had been destroyed.  The Veteran also received treatment at Charity Hospital in New Orleans, Louisiana.  In August 2013, VA was informed that Charity Hospital was destroyed by Hurricaine Katrina, and the records that were able to be saved were transferred to University Hospital.  University Hospital informed the RO later in August 2013 that they were unable to find any information on the Veteran.  However, the claims file contains the Veteran's service treatment records (STRs) and available post-service medical treatment records from both VA and private sources.  VA had obtained, or made satisfactory efforts to obtain, all pertinent records identified by the Veteran.  Further attempts to obtain identified records would be futile.  The Veteran has not asked for any further records to be obtained that have not already been requested. 

The Board notes that the Veteran has not been scheduled for or provided with a VA examination for the claim of entitlement to service connection for an acquired psychiatric disorder.  However, as will also be discussed in more detail below, an examination or opinion is not necessary due to a lack of credible lay or medical evidence of any such disability or aggravation of such disability in service or for decades thereafter.  In essence, there is no credible lay or medical evidence of symptoms continuing since service, nor is there an indication that links the claimed acquired psychiatric disorder to the Veteran's military service.  Therefore, a VA examination is not warranted for this claim.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Service Connection

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

A three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a) -benefit from a somewhat more relaxed evidentiary standard.  See Walker, 708 F.3d at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met.  Id. at 1338-39.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Generally, the Board first determines whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet.App. 303 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); 

(2) the layperson is reporting a contemporaneous medical diagnosis, or; 

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

As to credibility, VA adjudicators may consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet.App. 498 (1995); Madden v. Brown, 125 F. 3d 1447 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  
38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The November 1962 service separation examination report reflects that the Veteran was psychiatrically normal.

A psychosocial assessment completed at a VA mental health clinic in July 1993 indicates the Veteran was legally competent.  The Veteran reported having taken Prozac from a private physician two months previously.  The Prozac helped him feel less depressed and anxious.  He denied experiencing auditory hallucinations.  His mother had schizophrenia.  He came for private counselling because he felt he was unstable.  He reported having no history of psychiatric care prior to that year.  He stopped working in 1989, and he reported no employment problems other than pain in his back.  He had done a lot of reading on depression and could relate to the described symptoms.  He was aware of his family history of schizophrenia and was aware of angry thoughts.

C.A.J., the Veteran's spouse, commented in December 1994 that the Veteran had chronic depression and hallucinations.

A March 1995 private hospital note reflects that the Veteran had a past history of depression.

In an April 1995 RO decision, the Veteran was determined to be competent for VA purposes.

The Veteran attended a PTSD outpatient therapy group in 2005.

A VA outpatient record from January 2005 contains the Veteran's report of a psychiatric hospitalization in 1996.  The Veteran's mother, five aunts, and three cousins had been diagnosed with schizophrenia.

A February 2005 outpatient record contains a diagnosis of chronic paranoid schizophrenia.  Psychotic symptoms were reported.

A VA treatment record from November 2005 indicates that the Veteran's auditory hallucinations were improving.

The Veteran was treated at a VA facility in February, March and April 2007 for psychoses.  In February 2007, the Veteran said that he had been committed three times in three months in 1963.  He held 20 odd jobs between 1965 and 1967 and had seen a number of psychiatrists between 1968 and the present.

In September 2007, the Veteran was treated for psychosis and depression at a VA facility.  A January 2008 VA treatment record contains diagnoses of paranoid schizophrenia and depression, not otherwise specified.

In April 2009, the Veteran told a VA treatment provider that he experienced his first nervous breakdown in 1963.  He related that he was diagnosed with schizophrenia at that time.  The examiner diagnosed schizophrenia, paranoid type, in partial remission.

There is no question that the Veteran has a currently diagnosed acquired psychiatric disorder; the first element of Shedden has been satisfied.  However, the second and third elements of Shedden have not been satisfied.  In regard to the second element, the STRs do not show complaints, findings, or diagnoses regarding an acquired psychiatric disorder.  Although there are a number of VA treatment records from the 1980s and 1990s, none of these relate to a psychiatric disorder or mention anything regarding the Veteran's mental health until the July 1993 record.  He indicated to a mental health treatment provider in July 1993 that he had no history of psychiatric care prior to that year.  Although the Veteran now claims to have had psychiatric symptoms in service and psychiatric hospitalizations shortly thereafter, his reports over time have been inconsistent, and thus, not credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service). 

The July 1993 treatment record tends to make it most likely that the Veteran's psychiatric symptoms manifested during the prior year or at some point remote to his military service. First, it represents the Veteran's present sense impression as to the the onset of his symptoms and his statement was made for the purposes of medical treatment. Moreover, the treatment record itself was created during the routine course of a medical consultation. These factors tend to strongly compel a finding that the Veteran's declaration to his doctor in July 1993 was the most reliable account of his pertinent medical history.  See Curry v. Brown, 7 Vet. App. 59, 67-68 (1994) (noting that contemporaneous evidence can have greater probative value than history as reported by the veteran); see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes).  Based upon this foundation, it is most reasonable to conclude that if he had suffered from psychiatric symptoms or received psychiatric care previously, he would have informed his doctor of an earlier onset.  Because he did not, and in fact affirmatively reported having no history of psychiatric care prior to 1993, the most reasonable inference to draw is that his psychiatric disorder was not extant such that he sought any treatment prior to that time. See AZ v. Shinseki, 731 F.3d 1303, 1315-1318 (Fed. Cir. 2013).

Concerning the third Shedden element, the "nexus" requirement, as noted above, the Board has found the Veteran's report of experiencing actual psychiatric symptoms during service and being psychiatrically hospitalized shortly thereafter to not be credible.  Further, no medical provider has offered a nexus opinion, based on review of the record and supported by a rationale, which indicates that the Veteran's acquired psychiatric disorder is related to his service.  Thus, for the reasons discussed above, the "nexus" requirement has not been met. 

In addition to the medical evidence, the Board has considered the Veteran's contention that he has an acquired psychiatric disorder related to service.  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions, such as concerning a form of cancer.  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (discussing this axiom in a claim for rheumatic fever); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

The appellant does not have or claim to have any specialized knowledge in the field of psychiatry. The Board therefore finds that the etiology of his current acquired psychiatric disorder is beyond his competence.  Moreover, the question of etiology of this condition is complex in nature.  Therefore, to the extent he has asserted that he has an acquired psychiatric disorder related to service, the Board finds such assertions to be of little probative value, as the Veteran is not competent to opine on this complex medical question.

For all the foregoing reasons, the claim for service connection for an acquired psychiatric disorder, to include schizophrenia, is denied.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for an acquired psychiatric disorder, to include schizophrenia, is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


